DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki et al. [US 2003/0034954] in view of Hisatsugu [US 10/042,437] and further in view of Sakamaki et al. [US. 6,747,631] (hereafter Sakamaki et al. ‘631).
Claim 1, Sakamaki et al. discloses a push switch [figures 1 and 2] comprising: an operating part [30] configured to be pressed in a first direction [along the Y axis]; a holding member [20] configured to hold the operating part [30] such that the operating part can vibrate in a second direction orthogonal to the first direction [paragraph 0034]; a frame member [11] configured to hold the holding member [20; paragraph 0029] such that the holding member [20] can vibrate in the second direction [paragraph 0034]; and a vibrator [coil 21-24 interacting with permanent magnets 12-14] configured to generate a vibration in the second direction, the vibrator being provided in the holding member [figure 2]; a permanent magnet [12-15] fixedly provided in the frame member [11]; and wherein the vibrator includes a coil [21-24] that generates the vibration in the second direction by forming a magnetic field between the coil and the permanent magnet when a current is supplied to the coil [paragraph 0034], wherein the permanent magnet [12-15] is provided in a space surrounded by the coil [ 21-24; figures 1 and 2] and wherein a frame [25; paragraph 0025] is provided so as to cover an outer surface of the coil [21-25; figure 2].
Sakamaki et al. fails to teach that the frame [25] is a yoke that is magnetically coupled to a magnetic pole of the permanent magnet is provided so as to cover an outer surface of the coil.
Hisatsugu teaches an input device [100; figure 3] comprising a movable operating part [70] comprising a yoke [72] and permanent magnets [61-64]; and a fixed portion comprising coils [41-44] and a yoke [51] that is magnetically coupled to a magnetic pole of the permanent magnet [col. 6 lines 46-51] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include construct the frame of Sakamaki et al. from magnetic material to act a a yoke as taught by Hisatsugu in order to direct and concentrate the magnetic force from the coils [col. 6 lines 46-51].
Sakamaki et al. in view of Hisatsugu fails to teach the use of an elastic holding member configured to hold the operating part such that the operating part can vibrate in a second direction orthogonal to the first direction
Sakamaki et al. ‘631 teaches a device comprising an elastic holding [3] member configured to hold an operating part [1] such that the operating part can vibrate in a second direction orthogonal to the first direction [col. 5 lines 610 to col. 6 line 8].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the elastic holding means of Sakamaki et al. ‘631 to the push switch of Sakamaki et al. in view of Hisatsugu in order to provide an alternative mechanical biasing means which is unaffected by magnetic environmental fields.

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. 
Applicant amended claim 1 by incorporating claims 2 and 3 along with a portion of allowable claim 4.  This does not yield an allowable claim 1 since the portion of the limitations of claim 4 incorporated into claim 1is taught by Hisatsugu [US 10/042,437] as outlined above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837